711 N.W.2d 300 (2006)
474 Mich. 1068
PEOPLE of the State of Michigan, Plaintiff-Appellee/Cross-Appellant,
v.
Ronald A. HINDS, Defendant-Appellant/Cross-Appellee.
Docket Nos. 128648 & (51), COA No. 250668.
Supreme Court of Michigan.
February 27, 2006.
On order of the Court, the application for leave to appeal the March 22, 2005 judgment of the Court of Appeals and the application for leave to appeal as cross-appellant are considered, and they are DENIED, because we are not persuaded *301 that the questions presented should be reviewed by this Court.